Wade, C. J.
In response to a question certified to that court in this case, the Supreme Court held: “A municipal ordinance which penalized ‘keeping for.sale intoxicating liquors within the limits of the City of Americus’ was rendered void by the provisions of the general law approved November 17, 1915 (Georgia Laws, 1915, Extraordinary Session, p. 77), entitled, ‘An act to make clearer and more certain the laws of Georgia heretofore enacted for prohibiting the manufacture of alcoholic, spirituous, vinous, and intoxicating liquors and beverages, traffic therein, and the keeping on hand thereof in public places or for illegal sale,’ etc. The municipal ordinance referred to was superseded by the provisions of section 2 of the act of the General Assembly above referred to. ‘The jurisdiction of a municipality of this State to punish for the offense of keeping for sale under the municipal ordinance referred to was extinguished by the act of the legislature designated above.’” Barlow v. Americus, 146 Ga. 805 (92 S. E. 643). Consequently the judge of the superior court erred in refusing to sanction the certiorari, by which it was sought to bring into question the validity of the ordinance prohibiting the keeping for sale of intoxicating liquors within the corporate limits of the city of Americus, for the reason that the act penalized by the ordinance is now punishable under a general law of this State.

Judgment reversed.


George and Luke, JJ., concur.